Case 2:21-cv-04178-FLA-DFM Document 8 Filed 06/11/21 Page 1 of 4 Page ID #:18



  1   ALEJANDRO E. FIGUEROA
  2   Alejandro E. Figueroa (State Bar No. 332132)
      2500 South Highland Avenue
  3   Suite 200
  4   Lombard, IL 60148
      Telephone: (630) 575-8181
  5   Facsimile: (630) 575-8188
  6   E-Mail: alejandrof@sulaimanlaw.com
      Attorney for the Plaintiff
  7

  8
                         UNITED STATES DISTRICT COURT
  9                     CENTRAL DISTRICT OF CALIFORNIA
 10

 11   TOI THOMPSON,                         Case No. 2:21-cv-04178-FLA-DFM
 12                   Plaintiff,            CERTFICATE OF SERVICE
 13          v.                             Complaint Filed: May 19, 2021
 14
      INTERNATIONAL COLLECTION
 15   CORPORATION,
 16                   Defendant.
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                              1
     Case 2:21-cv-04178-FLA-DFM Document 8 Filed 06/11/21 Page 2 of 4 Page ID #:19
        Case 2:21-cv-04178-FLA-DFM Document 7 Filed 06/01/21 Page 1 of2 Page ID #:16

AO 440 \Rev. 0(,/12) Summons in a Civil Action




                       TOI THOMPSON
                                                                                                       D
                             P/ainrif.f(s)
                                  V.                               Civil Action No. 2:21-cv-04178-FLA-DFM


  INTERNATIONAL COLLECTION CORPORATION


                            Defe11dw1tM


                                                 SUMMONS lN A CIVIL ACTION

To: (f)efe11dant's ,wme and address) INTERNATIONAL COLLECTION CORPORATION
                                     c/o REGISTERED AGENT
                                     CHUCK HENDRICKSON
                                     1930 WILSHIRE BLVD STE 908
                                     LOS ANGELES CA 90057



           A lawsuit has been filed against you.

         Within 21 days after service of this swmnons on you (not counting the day you received it)-or 60 days if you
are the United States or a United States agency, or an offi cer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an a•.1swer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address arc: Alejandro E. Figueroa
                                 Sulaiman Law Group Ltd.
                                 2500 S. Highland Avenue, Suite 200
                                 Lombard, Illinois 60148



       lfyou fail to respond, judgment by default will be entered against you for the relief demanded in the complair,t.
You also must file your answer or motion with the court.




                  JUNE I, 2021
Date:
Case 2:21-cv-04178-FLA-DFM Document 8 Filed 06/11/21 Page 3 of 4 Page ID #:20


         Case 2:21-cv-04178-FLA-DFM Document 7 Filed 06/01/21 Page 2 of 2 Page ID #:17

AO 440 (Rev. 06/12) Summons in a Civ:l Action (Page 2)

 Civil Action No. 2:21-cv-04178-FLA-DFM

                                                      PROOF OF SERVICE
                       (This section should not befiled with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name of individual and title, if any)
 was received by me on {date}               6/03/2021

           0 I personally served the summons on the individual at (place}

          ----------------------- on (date} --------- ; or
           0 I left the summons at the individual's residence or usual place of abode with (name}
                                                                 , a person of suitable age and discretion who resides there,
           on (date)
                        -------- , and mailed a copy to the individual's last k.nov\n address; or
           oo I served the summons on (name of individual) Dave Covington, Owner of I.C.C.                            , who is
            designated by law to accept service of process on behalf of (name of organization) International Collection Corporation

          19_'.3_() Wilshire Blvd ..._S!e�.!W.!U,.,..LL�ii.U.2:.0S_p.m_ on (date)           6/_03'-'-/_2_02_1____ ; or

           0 l returned the summons unexecuted because                                                                          ; or

           0 Other (specify):



           My fees are$                            for travel and $                  for services, for a total of$       0.00


           I declare under penalty of perjury that thi.s information is true.


 Date:     6/09/2021


                                                                  Sarah ThompSO!J, Reg. 6679 Los Angccelc.ce"-s ______
                                                                                        Printed na me and title
                                                                 L.A. Process Servers
                                                                 1439 N. Highland Ave., #274
                                                                 Los Angeles, CA 90028
                                                                 (323) 508-1711
                                                                                           Server's address


 Additional information regarding attempted service, etc: also served: Complaint for Damages

  See attachment for additional service deLails
Case 2:21-cv-04178-FLA-DFM Document 8 Filed 06/11/21 Page 4 of 4 Page ID #:21




                       ATTACHMENT TO PROOF OF SERVICE

6/3/2021@12:0SPM I served Dave Covington, the new owner, and the company is now
I.C.C., a Delaware company who Covinton said he bought the assets of International
Collection Corporation and not its' debts. He said he bought the company assets in May
of 2021 from Chuck Hendrickson and did not buy the debts. He added Chuck
Hendrickson is a sick man, has had Covid three times, and is older and wanted out. I
asked him why Chuck had not changed the company listing with the California
Secretary of State showing it surrendered and advising all service to the Secretary of
State? He said Chuck told him that he had renewed the registration with the CA
Secretary of State and planned to let it become suspended. I checked with the
California Secretary of State, and the Los Angeles County Recorder's Office in Norwalk
and there is no registration for I.C.C. either as a corporation, LLC, or as a dba with the
county. I advised Dave Covington to contact the attorney regarding this situation.

I also checked with the Delaware Secretary of State and there is no I.C.C. registered,
there are some variations of I.C.C., but no I.C.C.

Dave Covington is described a male, white, close cropped thinning white hair, beard
and mustache, blue eyes, about 5'8" tall, around 160 pounds, late 60's early 70's.
